Name: 2011/224/EU: Council Decision of 31Ã March 2011 establishing the position to be taken by the European Union within the International Grains Council with respect to the extension of the Grains Trade Convention 1995
 Type: Decision
 Subject Matter: European construction;  international affairs;  international trade;  plant product
 Date Published: 2011-04-08

 8.4.2011 EN Official Journal of the European Union L 94/28 COUNCIL DECISION of 31 March 2011 establishing the position to be taken by the European Union within the International Grains Council with respect to the extension of the Grains Trade Convention 1995 (2011/224/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas the Grains Trade Convention 1995, which was concluded on behalf of the Community by the Council through Decision 96/88/EC (1), was regularly extended for successive periods of 2 years. This Convention was last extended by a decision of the International Grains Council of 8 June 2009 and it shall remain in force until 30 June 2011. A further extension is in the interest of the Union. The Commission, which represents the Union within the International Grains Council, should therefore be authorised to vote in favour of such extension, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the Union within the International Grains Council shall be to vote in favour of the extension of the Grains Trade Convention 1995 for a further period of up to 2 years. The Commission is hereby authorised to express this position within the International Grains Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 March 2011. For the Council The President VÃ LNER P. (1) OJ L 21, 27.1.1996, p. 47.